Citation Nr: 1518552	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  09-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), since August 17, 2010 based solely on PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigning a 30 percent rating.  That rating was increased to 50 percent in February 2008, and then to 70 percent in July 2013, all effective December 1, 2005.

Although the issue of entitlement to a TDIU was not certified on appeal, because that issue is part and parcel with a claim for increased rating, and has been raised by the record, the Board has jurisdiction to also decide that claim.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment due to PTSD has not been shown.
 
2.  The Veteran's service-connected PTSD has precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him since August 17, 2010.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).
 
2.  Since August 17, 2010, the criteria for a TDIU based solely on PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

In August 2006 and July 2011, the Veteran underwent VA examinations and these examination reports are of record.  To the extent that the Veteran's representative argues that the July 2011 examination is stale, there is no evidence in the file to suggest that the Veteran, since that examination, has demonstrated any of the symptoms contemplated in the higher 100 percent rating such that a new VA examination would be indicated.  Absent any evidence to the contrary, the Board finds that the examination is adequate for the purposes of this decision.

The Board finds the duties to notify and assist have been met.
II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (court) noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159(a)(2).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In this case, the Board finds that a higher 100 percent rating is not warranted for the Veteran's PTSD at any time during the appeal period.  Specifically, VA treatment records and VA examinations do not reflect any symptoms contemplated by the 100 percent rating.  On August 2006 VA examination, the Veteran denied any significant legal history or substance abuse.  He reported that he was working most of the time in his shop.  He managed his finances independently.  He experienced PTSD symptoms, to include distressing dreams once per week.  He had symptoms of avoidance and psychological distress with memories of Vietnam.  He was socially isolative.  Mental status examination showed normal speech and behavior.  His mood was mildly depressed.  His thought process and content were normal.  He denied suicidal or homicidal ideation.  He was oriented in all spheres.  His memory was intact and his impulse control was good.  A GAF score of 56, denoting moderate symptoms, was assigned.

A review of the August 2006 VA examination, as well as the VA treatment records dated until 2010 reflecting records of individual counseling and group therapy, do not reflect symptoms contemplated by the 100 percent rating.  The Veteran demonstrated signs of PTSD, to include nightmares, guilt, reexperiencing, suspiciousness, and social isolation, but at the same time was able to function independently, was intact in all spheres, presented in conversational manner with regular speech and thoughts, and did not demonstrate evidence of such serious symptoms as suicidal thoughts or delusions.  The Veteran's ex-girlfriend submitted a statement in December 2008 that there were times in which she was afraid of the Veteran's anger, however, there is no evidence of a pattern of persistent danger to others.  The treatment records for this time period do not suggest that the Veteran was contemplating hurting himself or others, and there is no indication that he has physically harmed any other individual.  Moreover, symptoms of angry outbursts such as the ones described in 2008 are contemplated in the already assigned 70 percent rating.

Finally, on July 2011 VA examination, mental status examination did not reveal any symptoms contemplated by the 100 percent rating.  The Veteran's mood was angry and his affect was labile, however, his speech was normal, and his thought content and process were clear.  There was no impairment of memory recall on interview.  His attention and concentration were poor, however, there was no indication of psychotic symptoms or delusions.  There was no indication of thoughts of wanting to hurt himself or others.  He denied having panic attacks.  He denied feelings of depression.  He did not feel hopeless but had low motivation.  He reported that he could be verbally aggressive with others due to a frustration intolerance.  He was assigned a GAF score of 47 for PTSD.  The examiner concluded that the Veteran could not establish or maintain effective relationships.  To support that conclusion, the examiner explained that when the Veteran owned his own shop, he was able to control his interactions with others in that since he had no boss, he could treat a customer poorly and there would be no repercussions.  The examiner noted on interview that the Veteran had few social connections.  He was currently retired and it was evident that he would not be able to continue in his previous occupation due to his PTSD symptoms.  

Upon review of the 2011 VA examination, the Board finds that total occupational and social impairment have not been shown.  To that extent, the symptoms contemplated by the 100 percent rating, such as gross impairment to thought processes, persistent delusions, grossly inappropriate behavior, disorientation to time or space, severe memory loss, or inability to perform activities of daily living were not shown.  The Veteran lived alone and was able to tend to his daily routine, to include dressing, cooking, and housecleaning.  There is no indication in the record that his psychological impairment has resulted in any of the above symptoms.

Accordingly, the Board finds that during the pendency of the appeal, a rating in excess of 70 percent for PTSD has not been shown.  As the preponderance of the evidence is against the claim, the claim must be denied.

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's PTSD as it is contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's PTSD has not resulted in total social and occupational impairment.  There is a higher rating available under the diagnostic code for PTSD, but the Veteran's PTSD is not productive of the manifestations that would warrant the higher rating.  The Veteran's disability is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

TDIU

The RO received the Veteran's formal claim for a TDIU in November 2009.  In his claim, the Veteran reported that he had been able to work full-time until March 31, 2007.  

The Board is required to consider whether TDIU is warranted at any time since the effective date of service connection for PTSD. 

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In July 2013, the RO granted the Veteran a TDIU, effective from August 1, 2007, the day after he stopped full-time employment, until August 17, 2010, the date from which he was awarded a 100 percent rating for prostate cancer.  The RO explained that once the Veteran was in receipt of a 100 percent rating for prostate cancer, the issue of a TDIU was moot.  However, a TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), based upon his 70 percent rating for PTSD.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The record reflects that the Veteran has not held full time employment at any time since April 1, 2007.  The records contains a VA opinion that the Veteran's PTSD prevents him from obtaining and maintaining substantial gainful employment.  Specifically, in August 2011, the examiner who conducted the February 2011 psychological examination concluded that the Veteran was unable to seek out, obtain and maintain gainful employment in an environment in which he did not have complete control.  He had been unable to manage effective relationships with others and continued to lead an isolated existence on his family-owned property.

The Board finds this opinion to be highly probative in determining that a TDIU is warranted based upon the Veteran's PTSD.  In that regard, the evidence shows that the Veteran was self-employed for the majority of his career as a boot repair shop owner.  He had taken over that business from his father and worked in that trade, for himself, since 1980.  He stopped working in 2007 due to his prostate cancer.  However, the evidence demonstrates that since 2007, the Veteran's PTSD has worsened to the extent that the Veteran's ability to engage in his previous occupation was no longer feasible.  In light of the fact that the Veteran has no other educational training or other job skills, and when taking into consideration the 2011 VA opinion, the Board finds that entitlement to TDIU is warranted for the entire period since the RO assigned the 100 percent rating for prostate cancer during part of this appeal.  38 U.S.C.A. §§ 1155, 5107(b); Bradley.


ORDER

A rating in excess of 70 percent for PTSD is denied.

A TDIU since August 17, 2010, based solely on PTSD is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


